FILED
                                                              15-0647
                                                              9/17/2015 9:59:40 AM
                                                              tex-6966235
                                                              SUPREME COURT OF TEXAS
                                                              BLAKE A. HAWTHORNE, CLERK


                       No. 15-0647
  In the Supreme Court of Texas

                      RODNEY UNDERWOOD,
                           Petitioner,

                                vs.

                  OCWEN LOAN SERVICING, LLC,

                        Petitioner-Appellee,

                               And

  U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR RESIDENTIAL
  ASSET MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-BACKED
          PASS-THROUGH CERTIFICATES, SERIES 2005-EFC7

                       Intervenor-Appellee.

_____________________________________________________________


 From the Fourteenth Court of Appeals, Cause No. 14-15-00455-CV
     and the 11th Judicial District Court for Harris County, Texas
                       Cause No. 2012-47388



  MOTION OF RODNEY UNDERWOOD FOR FIVE (5) DAY
   EXTENSION OF TIME TO FILE PETITION FOR REVIEW
  __________________________________________
TO THE HONORABLE JUSTICES OF THE TEXAS SUPREME COURT:

     Petitioner Rodney Underwood files this Motion for a Five (5) Day
Extension of Time to File Petition for Review, and respectfully requests

that the Court grant a brief extension of time for his Counsel’s

preparation of the Petition for Review.

                    1.                   Because of difficulties in his business beyond his control,

the consumption of his resources in a trial of claims against him in

federal court1 and the debilitating illness of his elderly Mother who

resides in Cleveland, Petitioner was unable to collect sufficient funds

to engage counsel to represent him the Court of Appeals or in his

appeal to this Court until the late in the day of September 16, 2015,

the day upon which the Petition for Review was due to be filed with

the Texas Supreme Court.

                    2.                   While counsel has worked diligently to attempt to

complete the Petition for Review before midnight on September 17,

2015, assembling the exhibits and presenting arguments warranting

the Court’s attention in a cogent manner is simply too much to

accomplish within a few hours.

                    3.                   Petitioner’s failure to file the Petition for Review is not due


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  See the judgment in, In the United States Bankruptcy Court for the

Southern District of Texas, Adversary No. 13-03132, Cordova v.
Underwood , a copy of which is attached.	  
to inadvertence, mistake or mischance and is certainly not

deliberate or intentional. He simply has not had the resources to

present his case, until now, due to circumstances beyond his control.

      4.    This motion is Petitioner’s second request for an extension

of time to file a Petition for Review of the Fourteenth Court of

Appeals    Memorandum       Opinion    of   July   2,   2015   in Rodney

Underwood, Appellant v. Ocwen Loan Servicing, GMAC Mortgage

and American Home Mortgage Servicing, Inc., et al, Appellees,

Case No. 14-15-00455. The Court previously extended the deadline

to September 16, 2015.

      5.    Petitioner requests an extension of just five days to file the

Petition for Review – to September 21, 2015 – to permit counsel to

fully acquaint himself with the applicable facts and law and prepare

the Petition and its attachments.

Respectfully submitted,

/S/KENNETH R. BARRETT
KENNETH R. BARRETT
3740 Greenbriar #541873
Houston, Texas 77254
(281) 433-0837
KennethRoyceBarrettLaw@Yahoo.com
Counsel for Petitioner
Rodney Underwood
                   CERTIFICATE OF CONFERENCE

I hereby certify that on September 16, 2015, I sent Respondents’
counsel email requesting their assent to this Motion and on the
morning of September 17, 2015, called lead counsel to confer.
As counsel did not answer, I left a voicemail requesting that
Respondents advise me of their position as this Motion.
Respondents’ counsel has not responded to either
communication as of the refiling of this Motion.

/S/KENNETH R. BARRETT
KENNETH R. BARRETT


                        CERTIFICATE OF SERVICE

I hereby certify that on September 16, 2015, a true and correct
copy of the foregoing was sent via email to Kari Robinson at
KLRobinson@BakerDonelson.Com and Valerie Henderson at
VHenderson@BakerDonelson.Com pursuant Texas Rule of
Appellate Procedure 9.5 (b)(2).

/S/KENNETH R. BARRETT
KENNETH R. BARRETT
	     A